Luke, J.
In this case no certified copy of the bond is attached to the petition for certiorari, nor does the petition set forth the essentia] facts that would enable the superior court judge to decide whether a proper bond was given, and, therefore, the case falls squarely within the rule laid down in Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970), and cit. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.